Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 63/085,322 filed September 30, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/3/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.793 V16.0.0 - Study on access traffic steering, switch and splitting support in the 5G system architecture (2018-12) – IDS submitted 8/3/2022), and further in view of Qualcomm (Ethernet header compression for GP CloT - 5GSM aspects, C1-202426, 04/2020, IDS submitted 8/3/2022).

As per claim 1, 3GPP disclose A method, comprising: 
maintaining a multi-access protocol data unit (MA PDU) session and user plane resources on a first access type by a user equipment (UE) (see Fig. 6.2.1-1, UE, see section 6. 3. 3,   the  PDU  Session  establishment  Accept message  is  included  in  this message  based on the   3GPP  access   type  received  in   the step 2, section 6.2.1, an MA-PDU session is schematically illustrated in figure 6.2.1-1,  composed of two PDU sessions, referred to as "child PDU sessions"; one established over 3GPP access,  6. 2. 3. 3,   user-plane resources are established over one access only (either 3GPP or non-3GPP access); 
transmitting a PDU session establishment request message over a second access type and in response receiving a PDU session establishment accept message (see section  6. 2. 3.1, the  UE initiates 
Registration  via  non-3GPP  access  as  described in  TS  23. 502  [6].  The  UE  sends  PDU  Session Establishment  Request  message  with PDU Session ID allocated  in step 1,   section 6. 2. 3. 1-1  14c: PDU Session Est. Accept ;  section 6. 3. 3,   the  PDU  Session  establishment  Accept message  is  included  in  this message  based on the   3GPP  access   type  received   in   the  step2 and section 6.11.2.1, when UE determines to add Non-3GPP access to the existing PDU Session related with MA-PDU Session indication, UE initiates user plane resource establishment  of the MA-PDU Session); and 
establishing user plane resources on the second access type for the MA PDU (see section 6. 11. 2. 1,  when UE determines to add Non-3GPP access to the existing PDU Session related with MA-PDU Session indication, UE initiates user plane resource establishment  of the MA-PDU Session).

Although 3GPP disclose maintaining a multi-access protocol data unit (MA PDU) session and user plane resources on a first access type by a user equipment (UE) and establishing user plane resources on the second access type for the MA PDU;

3GPP however does not explicitly disclose wherein the UE stores authorized QoS rules for the MA PDU session; deleting the stored QoS rules in response to the receiving the accept message and wherein the UE stores new authorized QoS rules carried by the PDU session establishment accept message;

Qualcomm however disclose wherein a UE stores authorized QoS rules for the MA PDU session (section 6.4.1.3, when the PDU session is an MA PDU session···The UE shall store  the  authorized  QoS  rules,  and  the session-AMER  received  in  the  PDU  SESSION ESTABLISHMENT  ACCEPT  message  for  the  PDU session); deleting the stored QoS rules in response to the receiving the accept message (see section 6. 4. 1. 3, the  parameters list  field of  one or  more  authorized  QoS  flow  descriptions received   in   the   authorized   QoS   flow descriptions   IE   of   the   PDU   SESSION ESTABLISHMENT  ACCEPT  message  contains  an  EPS bearer  identity  (EBI),  then  the  UE  shall locally  remove  the  EPS  bearer  identity  (EBI) from the  parameters  list field of  such one or more authorized  QoS  flow descriptions / deleting the stored QoS rules, section 6. 4. 1. 3,  the  authorized QoS rules IE contains at least one GBR QoS flow); and wherein the UE stores new authorized QoS rules carried by the PDU session establishment accept message (see section 6.4. 1.3, the UE shall store the authorized QoS rules,  and the session-AMER received in the PDU SESSION ESTABLISHMENT ACCEPT message for the PDU session).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE stores authorized QoS rules for the MA PDU session; deleting the stored QoS rules in response to the receiving the accept message and wherein the UE stores new authorized QoS rules carried by the PDU session establishment accept message, as taught by Qualcomm, in the system of 3GPP, so as to enable UE to store the authorized QoS rules, see Qualcomm, section 6.4. 1.3,.

As per claim 2, the combination of 3GPP and Qualcomm disclose the method of Claim 1.

Qualcomm further disclose wherein the PDU session establishment accept message comprises an Access Traffic Steering Switching and Splitting (ATSSS) Container IE (see section 6. 4. 1. 3,  when the PDU session is an MA PDU session,  the SMF shall include the ATSSS container IE in the  PDU SESSION ESTABLISHMENT ACCEPT message).

As per claim 3, the combination of 3GPP and Qualcomm disclose the method of Claim 1.

Qualcomm further disclose wherein the PDU session establishment accept message comprises an authorized QoS flow description IE (see 6. 4.1. 3, includes the authorized QoS flow descriptions IE of the PDU SESSION ESTABLISHMENT ACCEPT message set to the authorized QoS flow descriptions of the PDU session), and wherein the UE deletes stored authorized QoS flow descriptions (see 6. 4. 1.3, the 
flow description operation  is  "Delete existing QoS  flow  description",  and  the  UE  determines 
that  there  is  a resulting  QoS  rule  for a GBR QoS  flow  (as  described  in  3GPP  TS  23. 501 
 [8] table 5. 7.4-1) with a QFI corresponding to  the QFI  of  the  QoS  flow  description  that  
is deleted]).

As per claim 4, the combination of 3GPP and Qualcomm disclose the method of Claim 1.

Qualcomm further disclose wherein the PDU session establishment accept message comprises a mapped EPS bearer context IE (see section 6. 4. 1.3, the SMF shall  set in the PDU SESSION ESTABLISHMENT ACCEPT message: a) the Mapped EPS bearer contexts IE to the EPS bearer contexts mapped from one or more QoS flows of the PDU session), and wherein the UE deletes stored mapped EPS bearer contexts (see section 6.2.1-1, UE, section 6.4.1.3, when the  " Create new EPS bearer"  operation code in the   mapped  EPS  bearer  contexts   IE  was received  ···  including  a  mapped  EPS  bearer contexts  IE  to  delete  the  mapped  EPS  bearer context).

As per claim 5, the combination of 3GPP and Qualcomm disclose the method of Claim 1.

3GPP further disclose wherein the PDU session establishment accept message is a second PDU session establishment accept message received by the UE over the second access type for the MA PDU session (see section 6.2.3.1-1, 14C: PDU Session Establishment Accept, section 6.2.1-1, UE, section 6.2.3. 1    an   overview   of   the   separate establishment  procedure  for  a  MA-PDU  session is  shown  in  the  figure below. ··· and  the  child PDU   session   over   non-3GPP   is   added subsequently  (e.g.  after the UE connects to an untrusted non-3GPP access network), 6.2.3.1-1, 14c:  PDU  Session  Est. 
Accept).

As per claim 6, the combination of 3GPP and Qualcomm disclose the method of Claim 1.

3GPP further disclose wherein the stored authorized QoS rules is included in a first PDU session establishment accept message received by the UE over the first access type for the same MA PDU session (see section 6. 3. 3, in the PDU  Session  Establishment  Accept  message,  it includes  the QoS Rule(s)  with 3GPP or/and non-3GPP  access  type.  The  access  type(s)  included in  the  Authorized  QoS  Rule  indicate  the authorized  access  type  used  for  the  traffic flows matching  this QoS Rule, section 6. 2. 3.1, when the PCF permits the use of MA­PDU procedures  for  the  requested PDU session (e.g.  to  later  establish  another  child  PDU over  non-3GPP  access),  the  SMF  sends  a  PDU Session  Establishment  Accept  message  with  a MA-PDU Capability  flag to inform the  UE that the network can support MA-PDU procedures for this PDU session, 6. 2. 3. 1-1, 8b: PDU Session Est.  Accept).

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.793 V16.0.0 - Study on access traffic steering, switch and splitting support in the 5G system architecture (2018-12) – IDS submitted 8/3/2022), in view of Qualcomm (Ethernet header compression for GP CloT - 5GSM aspects, C1-202426, 04/2020, IDS submitted 8/3/2022) and further in view of MadiaTek (local release of an MA POU session having user plane resources established on both 3GPP access and non-3GPP access, 08/2020, IDS submitted 8/3/2022).

As per claim 7, 3GPP disclose A method, comprising: 
maintaining a multi-access protocol data unit (MA PDU) session and user plane resources on a first access type by a user equipment (UE) (see Fig. 6.2.1-1, UE, section 6. 3. 3,   the  PDU  Session  establishment  Accept message  is  included  in  this message  based on the   3GPP  access   type  received   in   the  step2, section 6.2.1, an MA-PDU session is schematically illustrated in figure 6.2.1-1, composed of two PDU sessions, referred to as "child PDU sessions"; one estab1ished over 3GPP access, 6. 2.3.3 , user-plane resources are established over one access only (either 3GPP or non-3GPP access)); 
transmitting a PDU session establishment request message over a second access type and in response receiving a PDU session establishment accept message (see section  6. 2. 3.1, the  UE initiates Registration  via  non-3GPP  access  as  described in  TS  23. 502  [6].  The  UE  sends  PDU  Session Establishment  Request  message  with PDU Session ID allocated  in step 1 / transmitting a PDU session establishment request message,   section 6. 2. 3. 1-1  14c: PDU Session Est. Accept ;  section 6. 3. 3,   in the  PDU  Session  establishment  Accept message it includes the QoS Rule(s) with 3GPP or/and non- 3GPP access type. The access type(s) included in the Authorized QoS Rule indicate the authorized  access  type used  for  the  traffic flows matching this QoS Rule section);
determining a second set of parameters carried by the PDU session establishment accept message, wherein at least one parameter in the second set is different from a corresponding parameter in the first set (see section  6. 7. 1, during establishment, the UE MA-PDU session is provided with Measurement Assistance policy, which defines how the UE can measure certain parameters on the 3GPP and non-3GPP accesses, section 6. 2. 3. ,3  for  the  UE that indicate how uplink traffic  of   the  MA-PDU  session  should  be routed across the two accesses.  Different QoS flows  are assigned  to  the  different accesses of the MA-PDU session); and 
in response, locally releasing the MA PDU session and transmitting two REGISTRATION REQUEST messages (see section 6.2.7, 1  a Multi-Access PDU session is  requested  by  UE  or   5GC  to   release completely or release partial resource), wherein each REGISTRATION REQUEST message includes a first REGISTRATION REQUEST is sent over 3GPP access, and a second REGISTRATION REQUEST is sent over non-3GPP access (section 6.2.3. 1 ,  the   UE  initiates  Registration procedure via 3GPP access as described  in TS 23.502, section 6. 2. 3. 1-1, PDU Session Establishment Req., 6. 2. 3.1the  UE initiates Registration via  non-3GPP  access as  described  in TS 23.502 [6].  The  UE  sends  PDU  Session  Establishment Request  message  with  PDU  Session  ID al located in step 1).

3GPP however does not explicitly disclose wherein the UE stores a first set of parameters for the MA PDU;

Qualcomm however disclose wherein a UE stores a first set of parameters for the MA PDU (section 6.4.1.3, when the PDU session is an MA PDU session···The UE shall store  the  authorized  QoS  rules,  and  the session-AMER  received  in  the  PDU  SESSION ESTABLISHMENT  ACCEPT  message  for  the  PDU session).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE stores a first set of parameters for the MA PDU, as taught by Qualcomm, in the system of 3GPP, so as to enable UE to store the authorized QoS rules, see Qualcomm, section 6.4. 1.3).

The combination of 3GPP and Qualcomm however does not explicitly disclose wherein each REGISTRATION REQUEST message includes a PDU session status information element (IE) to synchronize a MA PDU session status with the network;

MediaTek however disclose wherein each REGISTRATION REQUEST message includes a PDU session status information element (IE) to synchronize a MA PDU session status with the network (see section  6. 4. 3. 5,  with a REGISTRATION REQUEST  message  including  the  PDU  session status    IE    over    both    accesses, respectfully, see also Summary of change,  including the PDU session status  IE over 3GPP access  to  indicate PDU  session  status  to  the network··· including the PDU session status  IE over non-3GPP access to   indicate   PDU   session   status to   the network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each REGISTRATION REQUEST message includes a PDU session status information element (IE) to synchronize a MA PDU session status with the network, as taught by MediaTek, in the system of 3GPP and Qualcomm, so as to enable a UE to align the PDU session state with the network, see MediaTek, Summary of change.

As per claim 8, the combination of 3GPP, Qualcomm and MediaTek discloses the method of Claim 7.

3GPP further disclose wherein the first and the second set of parameters each comprises a PDU session type, a selected session and service continuity (SSC) mode, a PDU address, a Single Network Slice Selection Assistance Information (S-NSSAI), and a data network name (DNN) IE (see section 6. 3. 3,  in  the  PDU  Session Establishment  Accept  message,  it  includes  the QoS  Rule(s)  with  3GPP  or/and  non-3GPP  access type.  The  access  type(s)  included  in  the Authorized  QoS  Rule  indicate  the  authorized access  type  used  for   the   traffic  flows matching  this QoS Rule;  6. 7. 1, during  the  MA-PDU  session  establishment,  the UE  is  provided  with  Measurement  Assistance policy,  which defines how the  UE can measure certain  parameters  on  the  3GPP  and  non-3GPP Accesses and section 6. 2. 3.1  MA­PDU Request flag and includes the same PDU Session parameters (e.g. S-NSSAI, DNN, PDU, Session Type, SSC mode, PDU Session ID)); and
Qualcomm disclose wherein the first and the second set of parameters each comprises a PDU session type  (see 6. 4. 1. ,3  The UE shall also store the authorized QoS flow descriptions  if it  is  included  in  the  authorized  QoS  flow descriptions   IE   of   the   PDU   SESSION ESTABLISHMENT  ACCEPT  message  for   the  PDU session. ··· For  a  PDU  session  that  is  being established  with  the  request  type  set  to "initial request",  "initial emergency request" or "MA PDU request) and a 5G session management (5GSM) cause (6. 4. 1. ,3  in the  5GSM  cause  IE  of  the  PDU  SESSION
ESTABLISHMENT ACCEPT message), a PDU address (6. 4. 1. 3,  the SMF shall include the PDU address IE in the PDU SESSION ESTABLISHMENT ACCEPT message).

As per claim 9, the combination of 3GPP, Qualcomm and MediaTek discloses the method of Claim 7.

MediaTek further disclose wherein the PDU session status IE sent over 3GPP access indicates that the 3GPP access user plane resources of the MA PDU session is released (see Summary of change, when the PDU session the UE locally releases is an MA PDU which has user plane resources established on both 3GPP and non-3GPP accesses The UE needs to perform:  1) one registration procedure  for  mobility  and  periodic registration  update with a REGISTRATION REQUEST message including the PDU session status IE over 3GPP access to indicate PDU session status to the network, and the PDU session status IE sent over non-3GPP access indicates that the non-3GPP access user plane resources of the MA PDU session is released (see Summary of change, when the PDU session the UE locally releases is an MA PDU which has user plane resources established on both 3GPP and non-3GPP accesses The UE needs to perform: ···2) one registration procedure for mobility and periodic registration update with a REGISTRATION  REQUEST  message  including  the PDU session status IE over non-3GPP access to indicate   PDU   session   status   to   the network).

As per claim 10, the combination of 3GPP, Qualcomm and MediaTek discloses the method of Claim 7.

3GPP further disclose wherein the PDU session establishment accept message is a second PDU session establishment accept message received by the UE over the second access type for the MA PDU session (see section 6.2.3. 1-1, PDU Session Est. Accept:, 6. 2. 3. 1,  An overview of  the  separate
establishment  procedure  for  a  MA-PDU  session is  shown  in the  figure below. ··· and the  
child PDU   session   over   non-3GPP   is   added subsequently (e.g.  after the UE connects to an
untrusted non-3GPP access network, 6.2.3.1-1, 14c:  PDU  Session  Est. Accept).

As per claim 11, the combination of 3GPP, Qualcomm and MediaTek discloses the method of Claim 7.

Qualcomm further disclose wherein the first set of parameters is included in a first PDU session establishment accept message received by the UE over the first access type for the same MA PDU session (see section 6. 2. 3. 1,   the  UE establish  first  the PDU session over 3GPP access ··· The 5GC shall link the  second PDU session with  the  referred PDU session  identified by  the  PDU Session  ID and designate  them  as  child  PDU  sessions  of  the same MA-PDU session, section, 6. 3. 3, the PDU Session  establishment   Accept  message included  in  this  message  based  on  the  3GPP access type received in the step2).

As per claim 12, claim 12 is rejected the same way as claim 7. 3GPP also disclose A user equipment (UE) (see Fig. 6.1.4-1, 6.1.5.2-1, UE) comprising: a multi-access protocol data unit (MA PDU) session handing circuit (see Fig. 6.1.4-1, 6.1.5.2-1, UE with(MA PDU) session handing circuit, Traffic Descriptors for MA PDU circuit, see section 6.1.4); a transmitter (see Fig. 6.1.4-1, 6.1.5.2-1, UE with a transmitter, see section 6.1.4); and a controller (see Fig. 6.1.4-1, 6.1.5.2-1, UE with a CPU/a controller, see section 6.1.4).

As per claim 13, claim 13 is rejected the same way as claim 8.
As per claim 14, claim 14 is rejected the same way as claim 9.
As per claim 15, claim 15 is rejected the same way as claim 10.
As per claim 16, claim 16 is rejected the same way as claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salkintzis (US Pub. No.:2022/0116327) – see para. 0054-0055, “a UE is connect to the mobile core network (e.g., to a 5G mobile communication network) via two types of accesses: (1) via 3GPP access network 120 and (2) via a non-3GPP access network 130. The first type of access (e.g., 3GPP access network 120) uses a 3GPP-defined type of wireless communication (e.g., NG-RAN) and the second type of access (e.g., non-3GPP access network 130) uses a non-3GPP-defined type of wireless communication (e.g., WLAN). The 5G-RAN 115 refers to any type of 5G access network that can provide access to the mobile core network 140, including the 3GPP access network 120 and the non-3GPP access network 130”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469